EXHIBIT 21.1 OIL STATES INTERNATIONAL, Inc. SUBSIDIARIES SUBSIDIARY STATE/COUNTRY Acute Technological Services, Inc. Texas Capstar Holding, L.L.C. Delaware Montgomery Machine Company, Inc. Texas Oil States Energy Services (Canada) Inc. Alberta, Canada Oil States Energy Services Holding, Inc. Delaware Oil States Energy Services L.L.C. Delaware Oil States Industries, Inc. Delaware Oil States Industries (Asia) Pte Ltd. Singapore Oil States Industries (India) Private Limited India Oil States Industries (Malaysia), Inc. Delaware Oil States Industries (UK) Limited United Kingdom Oil States Skagit SMATCO L.L.C. Delaware OSES International, LLC Delaware Tempress Technologies, Inc. Washington
